Case 1:20-cv-00156-RBJ Document 52 Filed 12/17/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00156-RBJ

LAWRENCE RITCHIE,

       Plaintiff,

v.

THE GEO GROUP, INC.,

       Defendant.

______________________________________________________________________________

         STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
______________________________________________________________________________

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Lawrence Ritchie, by and through

undersigned counsel, and Defendant The GEO Group, Inc., by and through undersigned counsel,

hereby submit this Stipulation of Voluntary Dismissal with Prejudice of the above-captioned case

against Defendant GEO Group pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each

party is to bear its own attorneys’ fees and costs.

       Respectfully submitted this 17th day of December, 2020.

                                                      s/ Olivia Kohrs
                                                      Olivia Kohrs
                                                      Novo Legal Group, LLC
                                                      4280 Morrison Rd.
                                                      Denver, CO 80219
                                                      T: 303-335-0250
                                                      F: 303-296-4586
                                                      E: olivia@novo-legal.com

                                                      s/ Danielle C. Jefferis
                                                      Danielle C. Jefferis, Of Counsel
                                                      Novo Legal Group
Case 1:20-cv-00156-RBJ Document 52 Filed 12/17/20 USDC Colorado Page 2 of 3




                                         4280 Morrison Rd.
                                         Denver, CO 80219
                                         T: 303-871-6155
                                         E: danielle@novo-legal.com

                                         Attorneys for Plaintiff

                                         s/ Gordon Vaughan
                                         Gordon Vaughan
                                         Vaughan & DeMuro
                                         111 South Tejon, Suite 545
                                         Colorado Springs, CO 80903
                                         T: 719-578-5500
                                         F: 719-578-5504
                                         E: gvaughan@vaughandemuro.com

                                         Attorney for Defendant




                                     2
Case 1:20-cv-00156-RBJ Document 52 Filed 12/17/20 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE
        I hereby certify that on December 17, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system which will send electronic notification to the following
recipients:
       Gordon Vaughan
       gvaughan@vaughandemuro.com

Counsel for Defendant GEO Group, Inc.

                                                    s/ Olivia Kohrs
                                                    Olivia Kohrs




                                               3
